PATTERSON, Judge.
The appellant challenges his judgments and sentences on the basis of alleged sentencing errors. We reverse in part and affirm in part.
In circuit court case number 90-7181, the trial court sentenced the appellant as a habitual felony offender to forty years in prison for possession and delivery of cocaine. We affirm the judgment and sentence on the authority of King v. State, 597 So.2d 309 (Fla. 2d DCA 1992) (en banc).
In count III of case number 88-17636, the appellant served a sentence of two and one-half years for possession of cocaine. The trial court found that the appellant violated his probation and sentenced him to five years’ imprisonment. This was error since the appellant had completed his sentence and was not on probation for this charge. We therefore vacate this sentence.
In count I of case number 89-15971, the appellant served a prison term for possession of cocaine as part of a true split sentence. The trial court found that the appellant violated his probation and sentenced him to five years in prison. Since the total sentence exceeds the statutory maximum of five years for a third-degree felony, see Poore v. State, 531 So.2d 161 (Fla.1988), we reverse and remand to the trial court to resentence the appellant after calculating his credit for time served.
In all other respects the judgments and sentences are affirmed.
Reversed in part and remanded.
DANAHY, A.C.J., and SCHOONOVER, J., concur.